Exhibit 10.6

 

CONSULTING AGREEMENT

 

Effective as of April 23, 2018, Debora Jorn (“Consultant”) and Viveve Medical,
Inc. (“Company”) agree as follows:

 

1.     Services; Payment; No Violation of Rights or Obligations. Consultant
agrees to undertake and complete the Services (as defined in Exhibit A) in
accordance with and on the schedule specified in Exhibit A. As the only
consideration due Consultant regarding the subject matter of this Agreement,
Company will pay Consultant in accordance with Exhibit A. Unless otherwise
specifically agreed upon by Company in writing (and notwithstanding any other
provision of this Agreement), all activity relating to Services will be
performed by and only by Consultant or by employees of Consultant and only those
such employees who have been approved in writing in advance by Company.
Consultant agrees that Consultant will not (and will not permit others to)
violate any agreement with or rights of any third party or, except as expressly
authorized by Company in writing hereafter, use or disclose at any time
Consultant’s own or any third party’s confidential information or intellectual
property in connection with the Services or otherwise for or on behalf of
Company.

 

2.     Ownership Rights; Proprietary Information; Publicity.

 

a.     Company shall own all right, title and interest (including all
intellectual property rights of any sort throughout the world) relating to any
and all inventions, works of authorship, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by or
for or on behalf of Consultant during the term of this Agreement that relate to
the subject matter of or arise out of or in connection with the Services or any
Proprietary Information (as defined below) (collectively, “Inventions”) and
Consultant will promptly disclose and provide all Inventions to Company.
Consultant hereby makes all assignments necessary to accomplish the foregoing
ownership. Consultant shall assist Company, at Company’s expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce and defend any rights assigned. Consultant hereby irrevocably designates
and appoints Company as its agents and attorneys-in-fact, coupled with an
interest, to act for and on Consultant’s behalf to execute and file any document
and to do all other lawfully permitted acts to further the foregoing with the
same legal force and effect as if executed by Consultant and all other creators
or owners of the applicable Invention.

 

b.     Consultant agrees that all Inventions and all other business, technical
and financial information (including, without limitation, the identity of and
information relating to customers or employees) developed, learned or obtained
by or on behalf of Consultant during the period that Consultant is to be
providing the Services that relate to Company or the business or demonstrably
anticipated business of Company or in connection with the Services or that are
received by or for Company in confidence, constitute “Proprietary Information.”
Proprietary information also includes information received in confidence by
Company from its customers or suppliers or other third parties. Consultant shall
hold in confidence and not disclose or, except in performing the Services, use,
or permit to be used, any Proprietary Information. However, Consultant shall not
be obligated under this paragraph with respect to information Consultant can
document is or becomes readily publicly available without restriction through no
fault of Consultant. Upon termination or as otherwise requested by Company,
Consultant will promptly provide to Company all items and copies containing or
embodying Proprietary Information, except that Consultant may keep its personal
copies of its compensation records and this Agreement. Consultant also
recognizes and agrees that Consultant has no expectation of privacy with respect
to Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that Consultant’s activity, and any files or messages, on or using
any of those systems may be monitored at any time without notice.

 

 

--------------------------------------------------------------------------------

 

 

c.     As additional protection for Proprietary Information, Consultant agrees
that during the period over which Consultant is to be providing the Services,
Consultant shall not engage, invest, participate, or prepare to engage, invest
or participate in any activity that is competitive or substantially similar to
the business of the Company or that otherwise could create a conflict of
interest with the Company. Consultant must obtain prior approval from the
Company prior to engaging in or being employed in any other business, trade,
profession or other activity while providing services to Company to ensure there
is no conflict of interest. In addition, both during the consulting period and
for one (1) year thereafter, Consultant will not directly or indirectly
encourage or solicit any employee or consultant of Company to leave Company for
any reason.

 

d.     To the extent allowed by law, Section 2(a) and any license granted
Company hereunder includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively “Moral
Rights”). Furthermore, Consultant agrees that notwithstanding any rights of
publicity, privacy or otherwise (whether or not statutory) anywhere in the
world, and without any further compensation, Company may and is hereby
authorized to (and to allow others to) use Consultant’s name in connection with
promotion of its business, products or services. To the extent any of the
foregoing is ineffective under applicable law, Consultant hereby provides any
and all ratifications and consents necessary to accomplish the purposes of the
foregoing to the extent possible and agrees not to assert any Moral Rights with
respect thereto. Consultant will confirm any such ratifications and consents
from time to time as requested by Company. If any other person is in any way
involved in any Services, Consultant will obtain the foregoing ratifications,
consents and authorizations from such person for Company’s exclusive benefit.

 

e.     If any part of the Services or Inventions or information provided
hereunder is based on, incorporates, or is an improvement or derivative of, or
cannot be reasonably and fully made, used, reproduced, distributed and otherwise
exploited without using or violating technology or intellectual property rights
owned by or licensed to Consultant (or any person involved in the Services) and
not assigned hereunder, Consultant hereby grants Company and its successors a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Company’s exercise or exploitation of the
Services, Inventions, other work or information performed or provided hereunder,
or any assigned rights (including any modifications, improvements and
derivatives of any of them).

 

2

--------------------------------------------------------------------------------

 

 

3.     Warranties and Other Obligations. Consultant represents, warrants and
covenants that: (i) the Services will be performed in a professional and
workmanlike manner and that none of such Services nor any part of this Agreement
is or will be inconsistent with any obligation Consultant may have to others;
(ii) all work under this Agreement shall be Consultant’s original work and none
of the Services or Inventions nor any development, use, production, distribution
or exploitation thereof will infringe, misappropriate or violate any
intellectual property or other right of any person or entity (including, without
limitation, Consultant); (iii) Consultant has the full right to allow Consultant
to provide Company with the assignments and rights provided for herein (and has
written enforceable agreements with all persons necessary to give Consultant the
rights to do the foregoing and otherwise fully perform this Agreement); (iv)
Consultant shall comply with all applicable laws and Company safety rules in the
course of performing the Services; and (v) if Consultant’s work requires a
license, Consultant has obtained that license and the license is in full force
and effect.

 

4.     Avoidance of Conflict of Interest.     Consultant represents and warrants
that there exist no actual or potential conflicts of interest concerning the
Services to be performed under this Agreement. Consultant has not brought and
will not bring to Company or use in the performance of the Services any
materials or documents of another party considered confidential unless
Consultant has first obtained written authorization from such party for the
possession and use of such materials and has received Company’s prior written
consent to use such materials. Consultant will advise Company at such time as
any activity of either Company or another business presents Consultant with a
conflict of interest or the appearance of a conflict of interest. Consultant
will take whatever action is requested by Company to resolve any conflict or
appearance of conflict which it finds to exist. Consultant further represents
and warrants that Consultant has full power and authority to enter into this
Agreement and perform Consultant’s obligations hereunder.

 

5.     Termination. If either party breaches a material provision of this
Agreement, the other party may terminate this Agreement immediately. Either
party may terminate this Agreement at any time, with or without cause, upon
thirty (30) days’ notice. Company shall pay Consultant all unpaid, undisputed
amounts due for the Services completed prior to notice of such termination.
Sections 2 (subject to the limitations set forth in Section 2(c)) through 9 of
this Agreement and any remedies for breach of this Agreement shall survive any
termination or expiration. Company may communicate the obligations contained in
this Agreement to any other (or potential) client or employer of Consultant.

 

6.     Relationship of the Parties; Independent Contractor; No Employee
Benefits; Taxes. Notwithstanding any provision hereof, Consultant is an
independent contractor and is not an employee, agent, partner or joint venturer
of Company and shall not bind nor attempt to bind Company to any contract.
Nothing in this Agreement shall be interpreted or construed as creating or
establishing a relationship of employer and employee between Company and
Consultant, or any employee or agent of Consultant. Consultant shall accept any
directions issued by Company pertaining to the goals to be attained and the
results to be achieved by Consultant, but Consultant shall be solely responsible
for the manner and hours in which the Services are performed under this
Agreement. Consultant shall not be eligible to participate in any of Company’s
employee benefit plans, fringe benefit programs, group insurance arrangements or
similar programs. Company shall not provide workers’ compensation, disability
insurance, Social Security or unemployment compensation coverage or any other
statutory benefit to Consultant. Consultant shall comply at Consultant’s expense
with all applicable provisions of workers’ compensation laws, unemployment
compensation laws, federal Social Security law, the Fair Labor Standards Act,
federal, state and local income tax laws, and all other applicable federal,
state and local laws, regulations and codes relating to terms and conditions of
employment required to be fulfilled by employers or independent contractors.
Consultant will ensure that its employees, contractors and others involved in
the Services, if any, are bound in writing to the foregoing, and to all of
Consultant’s obligations under any provision of this Agreement, for Company’s
benefit and Consultant will be responsible for any noncompliance by them.
Consultant shall be responsible for and, and shall indemnify Company against all
such taxes or contributions including penalties and interest.

 

3

--------------------------------------------------------------------------------

 

 

7.     Indemnification. Consultant agrees to defend, indemnify and hold harmless
Company and its affiliates, and their officers, directors, employees, agents,
successors and permitted assigns from and against all losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs, attorneys’ fees or expenses of whatever kind (including reasonable
attorneys' fees) arising out of or resulting from (a) bodily injury, death of
any person or damage to real or tangible, personal property resulting from
Consultant’s acts or omissions; and (b) Consultant’s breach of any
representation, warranty or obligation under this Agreement. Company may satisfy
such indemnity (in whole or in part) by way of deduction from any payment due to
Consultant.

 

8.     Assignment. This Agreement and the services contemplated hereunder are
personal to Consultant and Consultant shall not have the right or ability to
assign, transfer or subcontract any rights or obligations under this Agreement
without the written consent of Company. Any attempt to do so shall be void.
Company may fully assign and transfer this Agreement in whole or part.

 

9.     Notice. All notices under this Agreement shall be in writing and shall be
deemed given when personally delivered, or three days after being sent by
prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or to such other address as such party last provided
to the other by written notice.

 

10.    Miscellaneous. Any breach of Sections 2 -4 will cause irreparable harm to
Company for which damages would not be an adequate remedy, and therefore,
Company will be entitled to injunctive relief with respect thereto in addition
to any other remedies. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights. No changes or modifications or waivers to this Agreement will be
effective unless in writing and signed by both parties. In the event that any
provision of this Agreement shall be determined to be illegal or unenforceable,
that provision will be limited or eliminated to the minimum extent necessary so
that this Agreement shall otherwise remain in full force and effect and
enforceable. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado without regard to the conflicts of laws
provisions thereof. Each party irrevocably submits to the exclusive jurisdiction
and venue of the federal and state courts located in Denver, Colorado in any
legal suit, action or proceeding arising out of or based upon this Agreement or
the Services provided hereunder. In any action or proceeding to enforce rights
under this Agreement, the prevailing party will be entitled to recover costs and
attorneys’ fees. Headings herein are for convenience of reference only and shall
in no way affect interpretation of the Agreement.

 

4

--------------------------------------------------------------------------------

 

 

11.    Defend Trade Secrets Act of 2016; Other Notices. Consultant understands
that pursuant to the federal Defend Trade Secrets Act of 2016, Consultant shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. 
Consultant further understands that nothing contained in this Agreement limits
Consultant’s ability to communicate with any federal, state or local
governmental agency or commission, including to provide documents or other
information, without notice to the Company.

 

12.     Entire Agreement. This Agreement and the Exhibits hereto constitute the
entire agreement between the parties and supersede all previous agreements or
representations, written or oral, with respect to the subject matter hereof.
Consultant represents and warrants that Consultant is not relying on any
statement or representation not contained in this Agreement. To the extent any
terms set forth in any exhibit or schedule conflict with the terms set forth in
this Agreement, the terms of this Agreement shall control unless otherwise
expressly agreed by the Parties in such exhibit or schedule.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------

 

 

  VIVEVE MEDICAL, INC.             Dated: 5/11/18                           By:
/s/ Scott Durbin   Name: Scott Durbin   Title: Chief Executive Officer

 

 

  Debora Jorn           Dated: 5/11/18                           /s/ Debora Jorn
        Address: 6 Firethorn Ct.     Warren, New Jersey 07059

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

TERM

 

The term of engagement pursuant to this Agreement shall commence on the
Effective Date and continue for a six (6) month period, and shall automatically
renew for successive six (6) month periods thereafter, unless terminated earlier
in accordance with Section 5 of this Agreement (the “Consulting Period”).

 

 

SERVICES 

 

Consultant shall be a senior advisor to the Company and shall make herself
available to provide general advisory assistance and such services to the
Company as may be requested from time to time by the Chief Executive Officer of
the Company or his or her designee (collectively the “Services”). Unless the
circumstances reasonably dictate otherwise, the Services can be performed at a
time and location of the Consultant’s choosing.

 

 

FEES/EXPENSES 

 

The Company agrees to pay Consultant a fee of $30,000 per month (the “Consulting
Fee”) for the Services performed during the Consulting Period. The Consulting
Fee shall be earned and made in arrears on a monthly basis.

 

Consultant shall supply all tools, equipment, materials, supplies, information
technologies, hardware, software and office space (except to the extent specific
Services must be performed at the Company’s premises) necessary to perform the
Services under this Agreement.

 

Subject to the approval of the Board of Directors of the Company (the “Board”)
or its Compensation Committee, Consultant will be granted an option to purchase
150,000 shares of the Company’s Common Stock (the “Option”), as of the Effective
Date. The exercise price per share of the Option will be determined by the Board
based on the fair market value of the Common Stock of the Company on the date
the option is granted. The Option shall be subject to the terms and conditions
of the Company’s 2013 Stock Option and Incentive Plan, as amended (the “Plan”)
and the applicable Stock Option Agreement, including vesting requirements. The
shares subject to the option shall vest and become exercisable in 24 equal
monthly installments commencing on the Effective Date and shall be exercisable
for a period of 90 days following the termination of Consultant’s status as a
service provider to the Company (including as a member of the Company’s Board of
Directors). In addition, if during the Consulting Period, (i) the Company is
subject to a Change in Control (as defined below) or (ii) the Consulting Period
is terminated for any reason by the Company, then, subject to Consultant signing
and not revoking a release of claims agreement containing, among other
provisions, a general release of claims in favor of the Company and related
persons and entities, in a form and manner satisfactory to the Company (the
“Release”), Consultant will immediately vest in 100% of Consultant’s
then-unvested shares.

 

 

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, “Change in Control” shall mean any of the
following:

 

 

1.

any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Act”), any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Act) of such person, shall become the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Act), directly or indirectly,
of securities of the Company representing 50 percent or more of the combined
voting power of the Company’s then outstanding securities having the right to
vote in an election of the Board (“Voting Securities”) (in such case other than
as a result of an acquisition of securities directly from the Company); or

 

 

2.

the date a majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

 

 

3.

the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the Company issuing cash or securities in the consolidation or merger (or of
its ultimate parent corporation, if any), or (B) any sale or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the
Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

The Company shall reimburse Consultant for reasonable and documented business
expenses incurred or paid by Consultant in connection with, or related to, the
performance of Consultant’s services under this Agreement (including travel to
the Company’s Colorado office as may be requested by the CEO from time to time),
provided such expenses are authorized by the Company in advance and are
submitted in accordance with applicable Company policy.

 